Citation Nr: 1600545	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  15-25 394	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St, Petersburg, Florida

THE ISSUES

1.  Entitlement to an increased rating for asbestosis, currently evaluated as 60 percent disabling.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1948 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues on appeal are herein REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will advise the Veteran if further actions are needed on his part.  


REMAND

By this appeal, the Veteran seeks a 100 percent schedular evaluation for his service-connected asbestosis, or in the alternative, a TDIU.  In connection with his claims for increase, the Veteran was afforded a VA medical examination in June 2012, but the pulmonary function studies conducted as part of that evaluation did not entail any testing following the administration of a bronchodilator or post-bronchodilation results.  In addition, results for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) were not provided, although other DLCO testing was undertaken and those values were reported.  Moreover, no testing to determine maximum exercise capacity appears to have been accomplished as part of the VA's June 2012 evaluation.  It is noted that another pulmonary function study conducted in February 2012 by a non-VA source, which is on file, was accomplished with use of a bronchodilator, but a DLCO (SB) score was not then provided.  

In light of the foregoing, and inasmuch as the pertinent rating criteria of 38 C.F.R. Part 4 require various tests be administered in order to evaluate the level of disability, remand to permit that testing to be undertaken per regulation is deemed necessary.  The issue of TDIU entitlement is inextricably intertwined with the question of what rating is for assignment for asbestosis and action thereon must be deferred, pending completion of the development requested below.  

Accordingly, this portion of the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's claims folder.

2.  Thereafter, afford the Veteran a VA examination for the evaluation of the nature and severity of his service-connected respiratory disorder.  The claims folder and copies of all pertinent records should be made available to the VA examiner.  All indicated tests should be performed, including pulmonary function testing post-bronchodilation, DLCO (SB), and maximum exercise capacity.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's asbestosis.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether the Veteran's sole service-connected disability, his asbestosis, prevents him from obtaining or retaining employment, consistent with his education and occupational experience, but irrespective of his age and nonservice-connected disorders.  If the examiner finds that the Veteran is capable of sedentary employment, the examiner should discuss that conclusion.

A complete rationale must be provided for the opinion expressed. 

3.  After completing the actions above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought continues to be denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should then be allowed for response, before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


